NES LIMA
NUMERO: TRES MIL OCHOCIENTOS NOVENTA Y UNO
MINUTA: TRES MIL TRESCIENTOS VEINTICINCO
REGISTRO: TRESCIENTOS CUARENTA Y OCHO
FOJAS: DIECISIETE MIL. CUATROCIENTOS TREINTA Y SEIS
KARDEX: 4071.

EN EL LGTE I-NOROESTE

celebrado entre

PERUPETRO S.A. y PETROLERA MONTERRICO S.A.

OOOO. OOOO OOOO

INTRODUCCION: Ep'el Distrito de San Juan de Miraflores, Provincia de Lima, a los tres días del
mes de noviembre/de mil novecientos noventa y nueve, ante mi JUAN GUSTAVO LANDI GRILLO,

Abogado, Notayío Público de esta Ciudad, ==

Estádo civil: Casado.
Profesión u ocupación: Ingeniero Industrial. =

Identificado con Documento Nacional de Identidad: 10804441. ====
Libreta Militar número 239991648. ===========
Domiciliado en Calle Luis Aldana No. 320, San Borja. =
Quien interviene en la presente escritura pública en su calidad de Gerente General de PERUPETRO

Nacionalidad: Peruana.

Estado civil: Casado. =

Libreta Militar número ED-5700043.. ================== 2222222277 ====

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA

o
Domiciliado en Av. La Encalada No. 243, urbanización Centro Comercial Monterrico, Santiago de

CARLOS JAVIER A
Nacionalidad: Peruana. =

Estado civil: Casado.

ensu calidad de Gerente General de

Quien interviene en la presente
CONSTRUCTORA ROXIT S.A. segú

11014298 del Registro Mercantil de Lima. =
Los comparecientes son mayores de edad, vecinos de esta ciudad, hábiles para contratar e
inteligentes en el idioma castellano , a quienes identifico y doy fe, proceden con capacidad legal,
libertad y conocimiento bastante para contratar, conforme a lo dispuesto por la Ley del Notariado; y
me entregan una minuta, debidamente firmada y autorizada por letrado, para que su contenido sea

elevado a escritura pública, la misma que archivo en mi legajo correspondiente, con el número de

Sírvase extender en su registro de escrituras públicas una en que conste la Modificación del Contrato

de Licencia para la Explotación de Hidrocarburos en el Lote II-Noroeste que celebran, PERUPETRO

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA

o ——
S.A., en adelante PERUPETRO, con domicilio en Av. Luis Aldana N*320, San Borja, Lima,
representada por su Gerente General, Miguel Celi Rivera, con D.N.I. N* 10804401, según poder
inscrito en la ficha 104911 del Registro Mercantil de Lima, y PETROLERA MONTERRICO S.A., en
adelante PETROLERA MONTERRICO, con domicilio en Av. La Encalada N*2453, urbanización

Centro Comercial Monterrico, Santiago de Surco, Lima, representada por su Gerente General, Víctor

Correa Ríos, con libreta electoral 08182367, según poder inscrito en la partida 03023973 del Registro

de Persona Jurídicas de Lima, en los términos siguientes;

Ambas partes han convenido en modificar el Cónitrato de Licencia para la Explotación de

Jen PERUPETRO y VEGSA C.G. celebraron un Contrato de

Ea 12 de Julio de 1996, VEGSA C.G., en su calidad de titular del CONTRATO

Mercantil de Lima y en el Asiento 01, Fojas 401, Tomo 11 del Libro de Actos, Contratos y
Derechos Petroleros del Registro Público de Hidrocarburos. ===================
Mediante Decreto Supremo No. 018-97-EM de fecha 2 de setiembre de 1997, se aprobó la
modificación del Contrato de Licencia para la Explotación de Hidrocarburos en el Lote Il-
Noroeste, en el que Petrolera Monterrico S.A. asume la totalidad de la participación
contractual en el referido contrato por escisión de la empresa Vegsa C.G. ============
1.4 Mediante comunicación No. 286-99/PM de fecha 19 de febrero de 1999, Petrolera Monterrico

S.A. solicitó la modificación del Contrato debido al cambio del garante corporativo.
CLAUSULA SEGUNDA: ==

Para efectos de reflejar lo establecido en las cláusulas precedentes, es necesario introducir en el

Contrato modificaciones, agregados o sustituciones al texto contractual, manteniéndose vigentes y sin

modificación las demás cláusulas, acápites, subacápites y anexos del CONTRATO no especificados en

Las Partes han acordado en introducir en el Contrato las modificaciones, agregados o sustituciones

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA
-4

ZA

2.2

2

Agregar el acápite 1.46, el cual quedará redactado de la siguiente manera.
"1.46 Fecha de Segunda Modificación
e de .. . de . fecha en la que se suscribe la presente
Modificación del Contrato de Licencia para la Explotación de Hidrocarburos en el
Lote II - Noroeste .”

Modificar el texto del acápite 3.5, el cual quedará redactado de la siguiente manera: =
“3.5 Intervienen Empresa de Transporte Maderera Huallaga S.A. y Constructora Roxi S.A.

para efectos de prestar las garantías corporativas que aparece en los anexos “D-1” y

“D-3” respectivamente”. ===4==========
Modificar el texto del acápite 20.1,
"20.1 Toda modificación, rel

cual quedará redactado de la siguiente manera: = =

al Contrato, será considerada como válidamente cursada si

Geyéncia General =
v. Luis Aldana N” 320, San Borja ====
Lima 41, Perú. =======
Fax: 475-7722 y 475-9644 = - —

Gerencia General
Av. La Encalada No. 245 =
Lima 33, Perú.
Fax: 435-7777 ==========================252=======233= ====
GARANTES CORPORATIVOS:
EMPRESA DE TRANSPORTE MADERERA HUALLAGA $. A.
Gerencia General
Calle Z No. 167, Urb El Vivero =
Lima 33, Perú
Fax; 437-9633 =========
CONSTRUCTORA ROXI S.A.

Gerencia General ===

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA
o

Av República de Chile No. 239, Of. 603
Lima, Perú ==
Fax: 433-0919

Señores =======
PERUPETROS. A. =
Av. Luis Aldana N* 320

Por el presente documento, Constructora Roxi S.A. de conformidad con el acápite 3.5 del
Contrato de Licencia para la-Explotación de Hidrocarburos en el Lote 11 - Noroeste, suscrito
entre PERUPETRO S.A, (en adelante PERUPETRO) y PETROLERA MONTI ERRICO S.A. (en

Ésta garantía subsistirá mientras sean exigibles las obligaciones del Contratista derivadas del
Contrato. Para los efectos de esta garantía, Constructora Roxi S.A. se somete a las leyes de la
República del Perú y al procedimiento arbitral de solución de controversias establecido en la
cláusula vigésimo primera del Contrato

Toda comunicación relativa a esta garantía se hará de acuerdo a lo establecido en la cláusula
vigésima del Contrato. =

Cualquier cambio de nuestra dirección será comunicado a PERUPETRO, con cinco (3) Días

Utiles de anticipación a la fecha de cambio. =

Atentamente, ======
Constructora Roxi S.A. ==
(Funcionario Autorizado)" =
CLAUSULA TERCE.
A la fecha de suscripción de la Escritura Pública que origine el presente documento, Constructora
Roxi S.A. ha cumplido con entregar a PERUPETRO la garantía corporativa establecida en el anexo

"D-3" por la cual asumen la responsabilidad solidaria por el cumplimiento de las obligaciones

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448

NOTARIO DE LIMA
. z
derivadas del CONTRATO, y que sean exigibles a Petrolera Monterrico S. A., dejando sin efecto la

garantía corporativa a la que se refiere el anexo "D-2" del Contrato.
Lima, 03 de noviembre de 1999
Firmado: Cuatro firmas. ===
Autorización de minuta: Edwin Masseur Stoll, Reg. C.A.L. 5369 ====
==INSERTO

ACUERDO DE DIRECTORIO
APRUEBAN CONTRATACION DE GERENTE GEN)

Directorio, ==
Escuchado el Informe del Presidente del Directorio mediante el cual somete a consideración del
Directorio la Contratación del Gerente General de PERUPETRO S.4., con el voto aprobatorio de los
Señores Directores presentes, y, ==
CONSIDERANDO: ,

Que, el Gerente General debe ejercer la representación legal de PERUPETRO S.A. siendo
mandatario del Directorio, administrando, dirigiendo y coordinando las acciones de los demás
órganos de la Empresa en cumplimiento del Artículo 18? de la Ley No. 26225 y Artículos 42", 43%, 44?

y 45? del Estatuto Social. =

Que, constituye función y atribución del Directorio nombrar y destituir al Gerente General determinar
sus obligaciones y otorgarle los poderes con las atribuciones que a tal cargo corresponden de
acuerdo a Ley y al Estatuto Social de PERUPETRO S.A. ==
CON EL No. D/072-97 ACORDÓ: ==============
1. Aprobar la contratación del Ingeniero Miguel Celi Rivera como Gerente General de PERUPETRO

S.A., a partir del 19 de Octubre de 1997, ejerciendo sus funciones a partir del día 3 de Octubre de
1997, otorgándole los poderes correspondientes inherentes a tal cargo. ================
2. Instruir a la Administración a fin que proceda a realizar las gestiones necesarias con el objeto de

dar cumplimiento al presente Acuerdo, efectuando los registros correspondientes. =========

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA
RIMA

Lo que transcribo a Ud. para su conocimiento y demás fines. ================= ========
San Borja, 02 de Octubre de 1997. ==

ACUERDO DE DIRECTORIO =
APRUEBAN PROYECTO DE MODIFICAC.

te Decreto Supremo No. 39-95-EM, se aprobó el Contrato de Licencia para la

Que, mediante Decreto Supremo No. 018-97-EM_ de fecha 2 de setiembre de 1997, se aprobó la
modificación del Contrato de Licencia para la Explotación de Hidrocarburos en el Lote 1I Noroeste,
en el que Petrolera Monterrico S.A. asume la totalidad de la participación contractual en el referido

contrato debido a la escisión realizada el 16 de octubre de 1996, en la que Vegsa C.G. se escindió en

Que, mediante comunicación No. 285-99-EM, de fecha 19 de febrero de 1999, Petrolera Monterrico
SA. solicitó a PERUPETRO S.A. la modificación del Contrato en relación con el cambio en la
intervención de Vegsa C.G. como Garante Corporativo por Constructora Roxi S.A. =========

Que, el Gerente de Negociación de Contratos, sustenta a través del memorándum No. NEC-501-99 de
fecha 24 de mayo de 1999, el Proyecto de Modificación del Contrato de Licencia para la Explotación

de Hidrocarburos en el Lote 11 — Noroeste, en aplicación del artículo 12% de la Ley Orgánica de

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA
A

Que, corresponde al Directorio elevar al Ministerio de Energía y Minas para el trámite de aprobación
por Decreto Supremo y, con su conformidad, los Contratos de Licencia, de Servicios y otros para la
Exploración y Explotación o Explotación de Hidrocarburos de conformidad con lo establecido en el
literal m) del Artículo 38" del Estatuto Social de PERUPETRO S.A. ==============22223=
Con el No. D/046-99 ACORDÓ:
1. Aprobar el Proyecto de Modificación del Contrato de Licencia para la Explotación de
Hidrocarburos en el Lote II — Noroeste, a cejébrarse entre PERUPETRO S.A. y Petrolera
Monterrico S.A.

2. Encargar a la Administración, remita el Proyecto de Modificación a que se refiere el numeral

precedente, al Señor Ministro de Energía y Minas, para el trámite de aprobación por Decreto

4.

EL PERUANO, NORMAS LEGALES, Lima, sábado 21 de agosto de 1999. ======="===

ENERGIA Y MINAS - Aprueban modificación de contrato de licencia para la explotación de
hidrocarburos en el Lote 1I— Noroeste. ==
DECRETO SUPREMO No. 031-99-EM.
EL PRESIDENTE DE LA REPUBLICA.

Que, por Ley No.. 26221, Ley Orgánica de Hidrocarburos, se norma las actividades de hidrocarburos

en el territorio nacional;
Que, mediante Decreto Supremo No. 39-95-EM, de fecha 7 de diciembre de 1995, se aprobó el
Contrato de Licencia para la Explotación de Hidrocarburos en el Lote IE-Noroeste, ubicado en la
provincia de Talara, departamento de Piura, Región Graw, suscrito entre PERUPETRO S.A y VEGSA

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA

Que, mediante Decreto Supremo No. 018-97-EM, de fecha 2 de setiembre de 1997, se aprobó la
Modificación del Contrato de Licencia para la Explotación de hidrocarburos en el Lote II-Noroeste,
en el que Petrolera Monterrico S.A. asume la totalidad de la participación contractual debido a la
escisión de VEGSA C.G. en dos sociedades, Petrolera Monterrico S.A. y VEGSA C.G. =========

Que, el Artículo 12? de la Ley No. 26221, Ley Orgánica de Hidrocarburos, dispone que los Contratos,

una vez aprobados y suscritos, sólo podrán ser modificado,

fr acuerdo escrito entre las partes; y,
que las modificaciones serán aprobadas por Decrepo”Supremo refrendado por los Ministros de
Economía y Finanzas y de Energía y Minas; ==5%%===========2 2222222 2222222223
Que, el Directorio de PERUPETRO S.A., poyAcuerdo No. D/046-99 de fecha 27 de mayo de 1999,
aprobó el Proyecto de Modificación del Contrato de Licencia para la Explotación de Hidrocarburos
en el Lote 1- Noroeste, en relación Con el cambio en la intervención de VEGSA C.G. como garante

corporativo por Constructora Róxi S.A.; elevándolo al Poder Ejecutivo para su consideración
pi Pp pi y

respectiva aprobación; pd
De conformidad con los jácisos 8) y 24) del Artículo 118? de la Constitución Política del Perú y la Ley

presénte Decreto Supremo, a celebrarse entre PERUPETRO S.A. y Petrolera Monterrico S.A. ====
Artículo 2.- Autorízase a PERUPETRO S.A., a suscribir con Petrolera Monterrico S.A. la
modificación del Contrato de Licencia para la Explotación de Hidrocarburos en el Lote II— Noroeste,
que se aprueba en el artículo precedente. ============ 2222222222222 T STO
Artículo 3.- El presente Decreto Supremo será refrendado por el Ministro de Economía y Finanzas y
por el Ministro de Energía y Minas. ==============2=2 2222222222 T DDT

Dado en la Casa de Gobierno, en Lima, a los veinte días del mes de agosto de mil novecientos

ALBERTO FUJIMORI FUJIMORI. ===

Presidente Constitucional de la República.

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA

CERTIFICO: Que, se me ha puesto a la vista el Libro denominado ACTAS DE JUNTAS DE
ACCIONISTAS Y DIRECTORIO No. 03, en el cual aparece un sello de legalización a nombre de
“CONSTRUCTORA ROXTS.A.”, por el Dr. Walter Pinedo Orrillo, Notario de Lima, bajo el registro
número mil Setecientos Ochenticinco (1785), con fecha Veiafítres (23) de Enero (01) de Mil

continuació

El Presidente puso en conocimiento de los demás directores que había recibido una comunicación de
parte del Sr. Hernán Urdanegui Mesía, mediante la cual presentaba su renuncia irrevocable al cargo
de Gerente General para el que fue nombrado el 5 de febrero de 1997 y que corre inscrito en el
asiento 14-c de la Ficha No. 38031 del Registro de Personas Jurídicas. ==================
Seguidamente por unanimidad el Directorio aceptó la renuncia presentada por el Sr. Hernán
Urdanegui Mesía al cargo de Gerente General de la Sociedad, nombrado el 5 de febrero de 1997 y
que corre inscrito en el asiento 14-c de la ficha No. 38031; a quien se le agradeció por los

importantes servicios prestados a la sociedad.

2. NOMBRAMIENTO DE GERENTE GENERAL Y OTORGAMIENTO DE FACULTADES. =

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA
— + —
El Directorio, por unanimidad procedió a nombrar como Gerente General de la Sociedad al señor
Carlos Javier Angeles Figueroa, identificado con DNI No. 07950339, peruano, con domicilio en Av.
República de Chile No. 239, Of. 603, Lima, quien ejercerá las facultades asignadas al Gerente

Seguidamente, se suspendió la sesión para redactar el acta, la que luego de ser leída y aprobada

por los concurrentes, fue suscrita en señal de conformidad. ====================2 2223

Siguen dos firmas ilegibles.

Expido la presente Copia Certificada, a solicitud dg4uien manifestó ser: Catalina Hidalgo Quevedo,
ta Electoral número 09165837, en dos (02) fojas las
días del mes de Agosto de (08) de Mil Novecientos

%nsabilidad del contenido del libro u hojas sueltas, acta o

quien se identificó con la presentación de su Li
que sello y rubrico, a los Dieciocho (1
Noventinueve (1999), sin asumir res;
documento, ni firma, identidad, capacidad o representación de quienes aparecen suscribiéndola de

conformidad con lo establecidó en el Artículo 105 de la Ley del Notariado D. Ley 26002: de lo que

Un sello que dice: Colegio de Notarios de Lima-Perú.
======================== IN SER TO
OFICINA REGISTRAL DE LIMA Y CALLAO =
OFICINA LIMA.
INSCRIPCION DE SOCIEDADES ANONIMAS
CONSTRUCTORA ROXI SOCIEDAD ANONIMA =
REGISTRO DE PERSONAS JURIDICAS =====
RUBRO: NOMBRAMIENTO DE MANDATARIOS.
C 00002.
Por sesión de Directorio del 17.08.1999 se acordó la renuncia de Hernán Urdanegui Mesía al cargo
de Gerente General (as. 14-C): nombrar como Gerente General a CARLOS JAVIER ANGELES
FIGUEROA con DNI 07950339. Así consta de COPIA CERTIFICADA del 18/08/1999 otorgada ante
NOTARIO BANDA GONZALEZ FRANCISCO R. en la ciudad de LIMA. El título fue presentado el

Derechos: S/. 31.00 con recibo No. 00037212 com recibo No. 00040402, LIMA-

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
Juan Gustavo Landi Grillo

NOTARIO DE LIMA
5d

Un sello que dice: Carlos Antonio Mas Avalo — Registrador Público ORLC.
ANOTACION DE INSCRIPCION ===========
TITULO No. 00134310. == DEL 19/08/1999

Registrado NOMBRAMIENTO DE GERENTES DE SOCIEDADES ANONIMAS en la Partida
Electrónica No. 00997854 del Registro de PERSONAS JURIDICA
Derechos S/. 31.00. Recibo No. 00040402. Lima, 07/09/1999. =
CARLOS ANTONIO MAS AVALO REGISTRADOR PUBLICO. Fj

en forma

ambos entrelés cuales estampo mi sello notarial, fechada 23 de Setiembre de 1999, el cual

OOOO OOO OOOO RR AR RAR

“JUNTA GENERAL DE ACCIONISTAS DE CONSTRUCTORA ROXTS.A. ===============
En la ciudad de Lima, a los 23 días del mes de setiembre de 1999, siendo las 9:30 horas, se
reunieron en el local de la sociedad, sito en Av, República de Chile No. 239, oficina 603, Lima, los
siguientes accionistas de Constructora Roxi S.A. ==============2===========22222==3=

Roabel Compañía de Inversiones S.A. , representada por Rosa Catalina Hidalgo Quevedo, según
poder que obra en los archivos de la sociedad, propietaria de 5,291.173 acciones con derecho a voto.
Belleglade Enterprises S.A., representada por Javier Dominguez Soriano, según poder que obra en
los archivos de la sociedad, propietaria de 1,083.735 acciones con derecho a voto. ===========

Se estableció asi que estaban presentes los dos accionistas de la sociedad que representan el total de
las acciones que constituyen el íntegro del capital social inscrito en el Registro de Personas Jurídicas,
quienes acordaron por unanimidad celebrar la presente Junta y tratar los asuntos que en ella se

proponga. De acuerdo al artículo catorce del Estatuto de la Sociedad y el artículo ciento veinte de la

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA
a se
Ley General de Sociedades, la presente junta tiene carácter de Universal al estar presentes y

representadas el íntegro de las acciones suscritas con derecho a voto, no siendo necesarias en

consecuencia la previa convocatoria. =

Presidió la Junta la Señora Rosa Catalina Hidalgo Quevedo, actuando como secretario el Señor

El Presidente manifestó que, a solicitud de Petrolera Monterrico S.A. , el Directorio de PERUPETRO
S.A., por acuerdo No D/046 de fecha 27 de mayo de 1999, aprobó el proyecto de Modificación del
Contrato de Licencia para la Explotación de Hidrocarburos en el Lote 1 -Noroeste en relación con
el cambio en la intervención de / VEGSA  C.G. como garante corporativo

por Constructora Roxi S.A.; elevándolo al” Poder Ejecutivo para su consideración y respectiva

A continuación, el secretario dio lectura al texto de la garantía corporativa que deberá otorgar
Constructora Roxi S.A. en sustitución de VEGSA C.G., frente a PERUPETRO S.A. por el
cumplimiento de las obligaciones que asumirá PETROLERA MONTERRICO S.A. garantía
corporativa a favor de PERUPETRO S.A., en los términos del documento que se ha puesto en
conocimiento de los concurrentes y con los alcances expuestos por el Presidente de la Junta General.
AUTORIZACION.- . Por unanimidad, se acordó autorizar al señor Carlos Javier Angeles Figueroa,
Peruano, con DNI No. 07950339, con domicilio para estos efectos en Avenida República de Chile No.

239, oficina 603, Lima,Gerente General de Constructora Roxi S.A.; a suscribir la carta a

ACTA Y CIERRE.- Seguidamente se suspendió la sesión, para redactar el acta. Redactada esta y

leída fue aprobada sin observaciones por los concurrentes, que procedieron a suscribirla, con lo que

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA
— +
Siguen dos (02) firmas ilegibles. =========================================

OOOO RO A A AAA A RARA

Expido la presente Copia Certificada, a solicitud de quien manifestó ser Oscar Borda Moya, quien se
identificó con la presentación de su Documento Nacional de Identidad número 20429218 en dos
(02) fojas la que sello y rubrico, a los Dieciocho (18) días del mes de Octubre (10) de Mil
Novecientos Noventinueve (1999), sin asumir responsabilidad del contenido del libro u hojas sueltas,

acta o documento, ni firma, identidad, capacidad o representación de quienes aparecen

suscribiéndola, de conformidad con lo establecido en e Artículo de la Ley del Notariado D. Ley
26002; de lo que doy fe.
Un sello que dice: FRANCISCO BANDA GONZALEZ,

OFICINA LIMA . ==================2==5=============================
INSCRIPCION DE SOCIEDADES ANONIMAS . ==
CONSTRUCTORA ROXI SOCIEDAD ANONIMA.
REGISTRO DE PERSONAS JURIDICAS.
RUBRO: NOMBRAMIENTO DE MANDATARIOS. =========================== =
C 00003.
Por Junta General del 23.09.1999 se acordó autorizar a CARLOS JAVIER ANGELES FIGUEROA
con D.N.L 07950339, Gerente General de la sociedad (as. C-00002) para suscribir la carta donde
conste la garantía corporativa que deberá otorgar la sociedad en sustitución de VEGSA C.G. frente a
PERUPETRO SA. por el cumplimiento de las obligaciones que sumirá PETROLERA MONTERRICO
S.A. Así consta de COPIA CERTIFICADA del 18/10/1999 otorgada ante NOTARIO BANDA
GONZALES FRANCISCO R., en la ciudad de LIMA. El título fue presentado el 20/10/99 a las 09:19

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
NOTARIO DE LIMA
o

horas, bajo el No. 1999-00172318 del Tomo Diario 0405. Derechos: S/. 17.00 con recibo No.
00048464, LIMA.- 21/10/1999/96124**379902. =
Un sello que dice: CARLOS ANTONIO MAS AVALO, Registrador Público ORLC, firma ilegible. ==

======================= (CONCLUSION

Leída como fue esta escritura por los comparecientes e instruidos de su objeto, la encontraron

conforme y ratificándose en su contenido, la firman para dejar constancia, de lo que doy fe. ======
Yo, el Notario, dejo constancia que la presente escritura se inicia en el Folio Serie No. 1494286
y concluye en el Folio Serie No. 1494300

Se concluyó con el proceso de firmas el tres de noviembre de mil novecientos noventa y nueve. =

CERTIFICO:

QUE EL PRESENTE TESTIMONIO ES REPRODUCCION EXACTA DE LA ESCRITURA PUBLICA
QUE CORRE EN MI REGISTRO LA MISMA QUE HA SIDO SUSCRITA SIN MODIFICACION
ALGUNA, EL QUE RUBRICO, SELLO Y FIRMO EN LA CIUDAD DE LIMA.

SAN JUAN DE MIRAFLORES, 08 DE NOVIEMBRE DE 1999.

Gustavo Lendi Grillo
sario de Lima

o

Av. Los Héroes 488 - San Juan de Miraflores - Telefax: 466-5138 / 276-4448
Ñ ANOTACION DE INSCRIPCION

OFICINA REGISTRAL DE
LIMA Y CALLAO
OFICINA LIMA

TITULO N* 00192420 DEL 19/11/1999

Registrado MODIFICACION DE CONTRATO en la Partida N* 06006936 del
Registro de HIDROCARBUROS

Derechos S/. 1,120.00. Recibo N* 00018119. Lima, 28/12/1999.

A PUENTE ARRIETA

GLADYS MALENA PUENTE ARRIETA
REGISTRADOR PUBLICO

_S MESA DE PARTES
> PERSONAS JURIDICAS

29 DIC. 1899 23
TREGADO

Este docu,
“cumento carece
valor sin el sello de Ea

